EaIoroblo              0. P. zoakbl$          aurml
noard         of     nklAsrra00    ~roionom
Awtln,             bxu

Dur         air:




                             ._        :.
f,~
,
!
;
i
    maorrble   0. P. Imkhart,


               ( 0) ‘Ireoaploy
               d8ff
               or l
                          who will
                                             cQlaimul,


                                           on4 phy8lohM on th8
                                            not rollolt
               pay or ~romim to pay auf msan, sinn
                   orporqtim to 8 noun, roliclt
               drum pationtn
                                                  or
                              or patrone~r, and die-
                                                              Page t



                                                        nor l4ploy,


               o ha r mlny aembor ?rom the rtaff I?
               any pemon has aoo*pktY or egmd   to
               leoejrt pey or employatent for
                                           euoh 8.0
               0ux-i~ rolicitine  or 4ra                           tar
               Q8tiUlt6          tOI- rid        p4f8lC!lU.

               R&RTICU           VI   at    tb    martor prorL&r             in
         pa    a6   roliolli8:


               mTh* IsOUth #2aina Ooopntive      ffoepital
               &so8iation    aht3J.l not hate lnj e8plta.l
               rtook and rW1      not k operated ts
               profit,   but all o? its operetiom     ahell
               k for the aUtti       bofmrltr of iti mmbem.
               “ale conrtitutim    and *-lelta  d tb* WIDooia-
        tion   vest 0on:rol in a Lionrd or Diroatom     with
        puder to aoquire naoeasar       pmpexty and oquip-
        malt (Arbiolr III, sea. 1 T enploy the necurcrry
        staff (hrtiola    ITT Sea. 8f to admit er rojeot
        neither8 (&tiolo     TfT, Se0                  the foes
                                                          do ter sh e

        ohargo- a ndth e    r er vlo es md (Mislo        III,
        lee. 6 br.7). k me&berahip fee of @SO.00 ie re- .
        qulmd    of oath 8ppliomat ia oddition to tb an-
        anal due8 required before l memb er18 entitled
                 oervioas (Articlo    IX, 6.c. b), ef8d l aen-
                                   Sasued m payment or the
                                    IX 8eo. l J, mid aabor
                                    be& lub joto8t     aan-
                                                 9ip0nmm           0r   tb    h-
                                           IX, Sec. a) and bolng teal-
         rerpble    aurlng life            or at death (~rtlolo Ix,
         Gee. h k m), and power is tOM4!                       in the board
         to limit     the mmber of memborebipr (Attiolo                            IX,
         @OC.61.
               *Aocortlingly the rsaooiation built tho
        2sout.h PlaIna ooo entire    Horpltel and no9 op-
        eratea mid hocp f tal for the bonefit of its
        aembara w wall ac noa-membom. Xembera are
        ldlloitod    by lnagsnt who holds a pszmit fm
        tho Seauritiu      Mvitsion of the &flee  a? tb
Eaonblo 0. P. -,                                a-=-,         PUB0 8




              *YGU~ 8ttbi0h    16 06md   tc w#                             roll0d.ag
           ngnph   oopi6bd rroa the 5xplw6tious                             arae at
    e;:    8 on4 of Um Comtitutlonand                           l3y-Laws      printed
    ion:


              a ”lh e rr mO
                         er viw
                              duo l
                                  0mlrirspr8aIrrPlo
              rw ia eur algainet
                           a oo          futurq  5ioknor6,
                                              l mjo r lur
              th 4 mb fo r ao uue r eq uir l.ng                                    -
              gioal operation or he6pttaliution                              at
              the time ar labaoribing ror rm6                              urv-
               100 SQ~ tb6 rlr0t u6k4wi                          k   tan
              clam0rB ylp eo ia l O6md~lth th
              hor~itat aaaagacmt . 5 e& 6l0
                                          pylfrs
              to obrtrtrioal5~506.
              -?a            nqiwrt         riret your epidoa         k6    to   whothar
    or not           tliio       66roolatlon I6 0              grd in tbr bueinorr
    of     WritiEg              ulsar5n5r       00   that     t ehwld
                                                            "fi^       05Bo podar
    th alu p w~lo ia@f th0 IJUUS~~OOD@petQMLtt.
         'fn tc1r   ooanatia pou am aleo raTi6oa
    thet     umo:htIoa at t hi8 tina doss not hvo
              tha
    l pantitor oa-tlfhbt8 of 8uthOrlt     ot my RImI
    tr a th
         m ir  4 o p a r t61
                           a o6ar t,.
                                  k r0580
                                        IlonasUIti
          HcmovorWMJ UlOMatIm h a l     6x p ~a r e8
                                                  to
    ~amdn~~itarilllnmoe6torau                                          mbdortha
    8upwvI8Iaa                    of thI6      inQartmnt undrr ArtIrlo
                                                                                                         -




HOnor6ble 0. P. Loakhort, Ch6ira6n,                                P6436 &




        49906         if ?8 UirOd          to     &O 60.      xr    YOU 61SMr   th6
        rir6t         QU66t POn in         t&
                                        driFMtiV0,   tbrn                   W5 lpboit
        this woond            qu66tlon for Jgpr oplnim.

                 Would        th6        6660616tiO6 66 pl'O606tl~ 6056ti-
        toted         end   operetlng ooiaa an&r                   tha   61bp6nl6ion
        or thle dep6rtaent anJer Art1016 45906 in v16W                                        or
        86otlonr 1 w8 5 threor7

             "POr FOUr 0066id6r6tiO6 with                             faf6r650@        t0     both
        O? there qa66tion6  w6 6re lMlO6i~                                herewith y
        iii0 05 th   illtt6r, rhi0h lncm66

                 "(1 cO?r Of ch6l-$er ?iO. no99                           Of tb       666ooi6tlOn
                 “(2 I tk@Iy Of COll6titUtiOn 66d                        946W6        Of     the
        a6WOOietiOn
                 “(3        Oopy of Yub6rrbip   Certlflute
           . . 4            Literetun   of thhr&66OCiatiO5
             l I!
                5           Oorre6ponde5o6

             -If it 16 p W  Op iniO tha a th
                                           t l6666htiOn 16
        lIW6ged ia the bueinera Of *itine in6Ur6n66 6ad th6t
        It oould ~oom6 under >h6 6up&~lrioa  or thlr 66partlwnt
        Ond6r  Artlolo 45900, we l6k Lh3t roilplease r6tara   thi6
        file t0  U6, 6Bd H  6h611 00 ldVi66 the 866OOi6tl~    6lld
        al+6 It an opportunlt~ to loapl~ with 0616 lrtlok.w
                 ID     ea11wer     to     your    fir6t     qarrt%oa         it ia    our     oplnlon
th6t 561d l06OOi6tiOl8 16 WTitiw 1n66r6llO6. 8.8 OpitliOfi
No. 04092, 6 50~3 of whioh 16 lolo86d herrwlth. BoMvar
66 pr666ntl~ OOnBtitPt6d 66d 0?&6niS64 th%6 666O6i6t~Oli 06D
aot lr~ally oome under thr 6ap6ni6io5   of.the                                    B66rd      0r la-
roranor 06w6k16610mr6. 80r opiaion Ilo. O-~60,                                      a rapt or
*ioh     18 laOlOred heT6With.

                 w6 6n6Wr           tOOr     MOOlId        q666tiOn      16   tb6     a6&6tit6.
806    opiaioa        Uo:O-4460.
           The 8h6rteT or tbr   oorpom3tIon  un4rr 6066ld6?6tlon
hrre W66 6tidOlltlr 166U6d Prrd6F 6 ri6iIlt6r~Z'6t6ti@ll  Of ATt%OlO
45906, V.A.C.S., whioh 6rtlol6 do66 nOt 6UthQri66      thr 6nntin&
OS l c h a r ter
              r o r the lr6otlon 66d m6intmn65oa ot a hoeplt61
but OnlyluthQriS66 the i66U6nO6     Oi 6 lh6rter ltOr the p&Up060
of let6bliehlng, 866inteiniz4yaad op6retiw     a non-prorit